                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                               :
FRANK BARTELL, ET AL.,         :        CIVIL ACTION
                               :
           Plaintiffs,         :
                               :
                 v.            :        No. 2:19-cv-6056
                               :
COMMUNITY COLLEGE OF           :
PHILADELPHIA, ET AL.,          :
                               :
                               :
           Defendants.         :
                               :
                               :
CAROL STEIN, ET AL.,           :        CIVIL ACTION
                               :
           Plaintiffs,         :
                               :
                 v.            :        No. 2:19-cv-6057
                               :
COMMUNITY COLLEGE OF           :
PHILADELPHIA, ET AL.,          :
                               :
                               :
           Defendants.         :
                               :
                               :
MARGARET STEPHENS, ET AL.,     :        CIVIL ACTION

                               :
           Plaintiffs,         :
                               :
                 v.            :        No. 2:20-cv-1659
                               :
COMMUNITY COLLEGE OF           :
PHILADELPHIA, ET AL.,          :
                               :
                               :
           Defendants.         :
                               :
 THOMAS J. QUINN,                            :
                                             :             CIVIL ACTION
                                             :
               Plaintiff,                    :
                                             :
                     v.                      :             No. 2:20-cv-1666
                                             :
 COMMUNITY COLLEGE OF                        :
 PHILADELPHIA, ET AL.,                       :
                                             :
               Defendants.                   :
                                             :

                                          ORDER

       AND NOW, this 21st day of April, 2021, upon consideration of the Motions to Dismiss by

Defendants’ Community College of Philadelphia (the “College”) and Dr. Donald Guy Generals

(Dkt. No. 19-6056, Doc. No. 16; Dkt. 19-6057, Doc. No. 15; Dkt. No. 20-1659, Doc. No. 13; and

Dkt. No. 20-1666, Doc. No. 14), Plaintiffs’ Memorandum in Opposition (Dkt. No. 19-6056, Doc.

No. 17; Dkt. 19-6057, Doc. No. 16; Dkt. No. 20-1659, Doc. No. 14; and Dkt. No. 20-1666, Doc.

No. 15), and Defendants’ reply (Dkt. No. 19-6056, Doc. No. 18-1; Dkt. 19-6057, Doc. No. 17-1;

Dkt. No. 20-1659, Doc. No. 15-1; and Dkt. No. 20-1666, Doc. No. 16-1), it is hereby ORDERED

that Defendants’ Motions to Dismiss are GRANTED in part and DENIED in part. The Motions

are GRANTED in part as follows:

       1. Plaintiffs’ Age Discrimination in Employment Act (“ADEA”) and Pennsylvania

          Human Relations Act (“PHRA”) age discrimination claims based on disparate

          treatment (Counts I and IV) are DISMISSED without prejudice.

       2. Plaintiffs’ PHRA claim (Count IV) against Dr. Generals in his individual capacity is

          DISMISSED with prejudice. The Clerk of Court is directed to TERMINATE Dr.

          Generals only as a defendant from this matter.
       3. Plaintiffs’ claims for declaratory relief for violations of the Older Workers Benefit

          Protection Act (Count III) are DISMISSED with prejudice.

       4. Plaintiff Bartell’s Americans with Disabilities Act disability discrimination and failure

          to accommodate claims (Count V of the Bartell Complaint) are DISMISSED without

          prejudice.

       It is FURTHER ORDERED that Defendants’ Motions are DENIED in part as to

Plaintiffs’ ADEA and PHRA age discrimination claims based on disparate impact (Counts II and

IV).

       It is FURTHER ORDERED that within thirty (30) days of the date this Order,

Plaintiffs may file Amended Complaints to attempt to cure, if they can do so in good faith, the

deficiencies outlined the accompanying Memorandum Opinion.



                                             BY THE COURT:



                                             /s/ Mitchell S. Goldberg
                                             MITCHELL S. GOLDBERG, J.
